—Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered March 18, 1992, convicting defendant, after nonjury trial, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of to 5 years, unanimously affirmed.
The hearing court properly denied defendant’s suppression motion. The observation by the arresting officer (trained and experienced in street narcotics operations including the use of a "stash”) of defendant and his cohort, in a drug-prone location, deliberately placing a paper cup against the metal gate of a closed store premises, and then placing that cup in a brown paper bag and standing watch nearby, provided a founded suspicion that defendant and his cohort were guarding a narcotics "stash”. This founded suspicion that criminality was afoot provided a reasonable basis for the officer’s investigative inquiry as to what was in the bag (see, People v Hollman, 79 NY2d 181, 185). Defendant’s advice that the bag contained narcotics provided probable cause for his arrest (People v De Bour, 40 NY2d 210, 223). Concur — Sullivan, J. P., Ross, Asch, Rubin and Tom, JJ.